Per Curiam.

We adopt the findings, conclusion, and recommendation of the board. Applicant’s current application for admission to the bar is disapproved. Applicant is permitted to reapply for admission to the practice of law in Ohio by submitting a new application that contains complete, up-to-date information on all matters raised by the local admissions committee as well as any new matter that may have arisen after the hearing.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Lundberg Stratton, J., concurs in part and dissents in part.